The Locust Valley water district in the town of Oyster Bay was created pursuant to section 285 of the Town Law (Cons. Laws, ch. 62) on March 7, 1922. The village of Mill Neck became an incorporated village in that town February 28, 1925. The village of Matinecock in the same town became an incorporated village April 2, 1928, and the village of Lattingtown October 2, 1931. The water district includes territory which is now embraced within these villages.
This action, commenced October 16, 1927, was brought by the village of Mill Neck against the town and its town board and board of assessors, the commissioners of the water district and several individuals, officials and other municipal corporations. By order of the Supreme Court dated March 12, 1929, a supplemental and amended complaint made the village of Matinecock a party defendant. This amended complaint demands that the commissioners of the water district render an account apportioning and allocating to the villages of Mill Neck and Matinecock the parts of the unpaid obligations incurred in behalf of the water district prior to February 28, 1925, as well as the proportionate share of bonded indebtedness which was incurred in behalf of the water district prior to the action and which the villages must assume. It also demands a partition and division of the real and personal property vested in the commissioners of the water district or a sale thereof and a division of the proceeds. The answer of the village of Matinecock makes substantially the same demands in its own behalf as of the date of *Page 255 
April 2, 1928. These demands are based upon the provisions of sections 34 and 35 of the Village Law (Cons. Laws, ch. 64), as added by Laws of 1922, chapter 395, and by Laws of 1925, chapter 116.
The standpipe or storage tank of the Locust Valley water works system is located wholly within the boundaries of the village of Matinecock but the distribution mains penetrate all parts of the district. Wells, pumps and other accessories are also scattered throughout the district. Necessarily the finding of fact is that the system is single and entire and not susceptible of partition or division without destruction. The judgment entered upon the decision of the referee decreed among other things that the village of Mill Neck is entitled to an undivided and indivisible interest equal to 13.614 per cent in the assets of the district as of February 28, 1925, and apportioned such interest to this village. It likewise adjudged that the village of Matinecock is entitled to 23.411 per cent as of April 2, 1928, and made such an apportionment. The Appellate Division struck out these provisions and also the respective supporting conclusions of law in the decision but it affirmed that part of the judgment which dismissed so much of the cause of action as demands the partition and sale of any part of the property and an accounting.
Appellant concedes that the difficulties relating to an actual division of tangible property are great and possibly insurmountable. To conclude, therefore, that the Legislature intended to thrust upon the courts the duty of encountering a task so nearly impossible of fulfillment is scarcely conceivable. Whatever the statute may mean, we cannot think that its language leads to any such result. That it means more than the interpretation given it by the Appellate Division seems probable. According to that interpretation, the villages are entitled to no interest, not even an undivided and indivisible share in the property of the district. The statute (L. 1925, *Page 256 
ch. 116) by which section 35 was added to the Village Law is entitled an act "in relation to the apportionment of property and obligations" of a special district, and the caption of this section bears the same import. In the body of the law reference is made not only to the proportion of the bonded debt incurred by the town but the act also provides that "the apportionment of personal and real property belonging to the special district shall be determined according to the relative assessed valuation of the personal and real property in that portion of the special district without the village and that portion within the village." The statute certainly directs more than an apportionment of liability on the bonded indebtedness and current obligations. It commands some kind of an adjustment between the district and the villages in relation to the distribution system. This part of the statute cannot be ignored or bluntly discarded as meaningless. It must be deemed to represent some purpose. Our vision is no clearer than that of the learned referee and the purpose which he believes that he detected seems to us more nearly reasonable than any other which our ingenuity can discover. If the true purpose lies hidden, it must be clarified by additional legislative illumination.
The judgment of the Appellate Division should be reversed and that of the referee affirmed, with costs in this court and in the Appellate Division.